Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris on 16 February 2022.

The application has been amended as follows: 
The second to last line of claim 1 has been amended.

Claim 1. (Currently Amended) An information processing system for providing a
service to one or more users belonging to one or more tenants, the system comprising:
circuitry configured to:
create a second user belonging to a second tenant in response to reception of a request for managing the second tenant from a terminal device operated by a first user, the second tenant being different from a first tenant to which the first user belongs,

create the second user belonging to the second tenant in response to determining that the parent tenant of the second tenant and the first tenant to which the first user belongs match.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS PARRY whose telephone number is (571)272-8328. The examiner can normally be reached Monday through Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHRIS PARRY
Supervisory Patent Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451